            Case 2:15-cr-00491-JHS Document 323 Filed 05/14/20 Page 1 of 1

                                                        U.S. Department of Justice

                                                        United States Attorney

                                                        Eastern District of Pennsylvania

Bea L. Witzleben                                        615 Chestnut Street
Direct Dial: (215) 861-8680                             Suite 1250
Facsimile: (215) 861-8618                               Philadelphia, Pennsylvania 19106-4476
E-mail Address: Bea.Witzleben@usdoj.gov                 (215) 861-8200



                                                        May 14, 2020

Honorable Joel H. Slomsky
Judge, United States District Court
13614 United States Courthouse
601 Market Street
Philadelphia, PA 19106-1744
       By email to: Matthew Higgins, Matt_Higgins@paed.uscourts.gov


          Re:       United States v. Renee Tartaglione, Criminal No. 15-491

Dear Judge Slomsky:

         On or about May 5, 2020, attorney Christopher Hall filed a “Motion for Entry of Limited
Appearance” (D.E. 321) requesting permission to enter his appearance for the limited purpose of
filing a “Motion to Reduce Sentence” in this case.

        Please be advised that the United States does not oppose Mr. Hall’s Motion for Entry of
Limited Appearance, but reserves its rights to respond to and oppose the “Motion to Reduce
Sentence,” on any grounds, including the jurisdictional issues arising from the fact that this
matter is on appeal.


                                                        Respectfully submitted,

                                                        WILLIAM M. MCSWAIN
                                                        United States Attorney



                                                         /s/ Bea Witzleben
                                                        BEA L. WITZLEBEN
                                                        Assistant United States Attorney


Cc: Christopher Hall, Esq., Chall@saul.com
